Claims 1-14 are pending and under consideration.

Priority:  This application claims priority to foreign application KR 10-2019-0035771, filed March 28, 2019.  A copy of the foreign priority document has been received in the instant application on February 20, 2020, and is not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 recite the SEAP is represented by the amino acid sequence of SEQ ID NO: 1.  It is unclear what is meant by “represented”, i.e. does the SEAP comprise the amino acid sequence of SEQ ID NO: 1 or how does the amino acid sequence represent the SEAP and/or to what degree does SEQ ID NO: 1 represent the SEAP.  Further clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piwnica-Worms (WO 2007027919).  Piwnica-Worms teaches a system capable of detecting biomolecule interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a first biomolecule (bait) and a nucleotide sequence encoding a first polypeptide fragment, the second nucleic acid construct having a nucleotide sequence encoding a second biomolecule (prey) and a nucleotide sequence encoding a second polypeptide fragment, wherein when each of the first biomolecule, first polypeptide fragment, second biomolecule and second polypeptide fragment is expressed, if the first biomolecule interacts with the second biomolecule then the first polypeptide fragment and the second polypeptide fragment associate to produce a detectable signal (at least paragraphs 0006-0007, p. 33 claim 1), wherein the first and second biomolecule are independently selected from enzymes/proteins (p. 33 claim 2), wherein the first and second polypeptide fragments are independently selected from secreted alkaline phosphatase (SEAP) (p. .
Regarding instant claims 6-8, Piwnica-Worms teaches a method of detecting protein-protein interactions, comprising expressing in a cell the first and second nucleic acid constructs, expressing the first biomolecule, first polypeptide fragment, second biomolecule and second polypeptide fragment, and measuring any detectable activity generated by the first polypeptide fragment and second polypeptide fragment when the first and second biomolecule interact over a time course (at least paragraphs 0047-0050, p. 36-37 claims 11-12, 17), wherein the first and second biomolecule are independently selected from enzymes/proteins (p. 36 claim 12), wherein the first and second polypeptide fragments are independently selected from secreted alkaline phosphatase (SEAP) (p. 37 claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piwnica-Worms (WO 2007027919) in view of Ohgiya et al. (US 20070248967) and Millán (1986 The Journal of Biological Chemistry 261(7):  3112-3115).  The teachings of Piwnica-Worms over at least instant claims 1, 6-8, 13-14 are noted above.
As noted above, Piwnica-Worms discloses a system capable of detecting biomolecule interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the 
Ohgiya et al. disclose secretory luminescent proteins as reporter proteins that evaluate or detect expression of a gene (at least paragraph 0081).  Ohgiya et al. disclose a secretory phosphatase is human placental alkaline phosphatase (SEAP) having the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.
Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  Millán discloses the placental alkaline phosphatase sequence has a ~21 amino acid signal sequence (p. 3114).  Millán discloses that it has been established that the native placental alkaline phosphatase is cleaved at a unique site causing a decrease in Mr from 67,000 to 57,000 without affecting the catalytic activity of the molecule; this sequence starts at residue 63 of the placental alkaline phosphatase sequence (at least p. 3113-3114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition for detecting protein-protein interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a 
Regarding instant claims 2, 9, as noted above, Ohgiya et al. disclose SEAP has the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.  Millán also discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  Therefore, it would have been obvious to arrive at the amino acid sequence of instant SEQ ID NO: 1.  
Regarding instant claims 3-5, 10-12, as noted above, Piwnica-Worms discloses that the first and second polypeptide fragments are independently selected from SEAP (p. 34 claim 7).  Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  See also Ohgiya et al., which also discloses the amino acid sequence of SEAP.  Millán discloses that it has been established that the native placental alkaline phosphatase is cleaved at a unique site causing a decrease in Mr from 67,000 to 57,000 without affecting the catalytic activity of the molecule; this sequence starts at residue 63 of the placental alkaline phosphatase sequence (at least p. 3113-3114).  Therefore, it would have been obvious to .

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manfredi (US 20020106693; IDS 06.23.20) in view of Millán (1986 The Journal of Biological Chemistry 261(7):  3112-3115).  Manfredi discloses a system comprising a chimeric gene encoding a fusion protein containing an inactive reporter or N-terminal fragment of a reporter protein fused to an N-intein and a bait protein and another chimeric gene encoding a fusion protein containing a C-intein fused to an active reporter or C-terminal fragment of a reporter protein and a prey protein (at least paragraphs 0047, 0065, 0079).  Manfredi discloses reporters can be selected from among others secreted alkaline phosphatase (at least paragraph 0078, p. 14 claim 12).  Manfredi does not teach the amino acid sequence of SEAP.
Ohgiya et al. disclose secretory luminescent proteins as reporter proteins that evaluate or detect expression of a gene (at least paragraph 0081).  Ohgiya et al. disclose a secretory phosphatase is human placental alkaline phosphatase (SEAP) having the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.
Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  Millán discloses the placental alkaline phosphatase sequence has a ~21 amino acid signal sequence (p. 3114).  Millán discloses that it has been established that the native placental alkaline phosphatase is cleaved at a unique site causing a decrease in Mr from 67,000 to 57,000 without affecting the catalytic activity of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition for detecting protein-protein interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a first fusion protein comprising a bait protein and a SEAP fragment, the second nucleic acid construct having a nucleotide sequence encoding a second fusion protein comprising a prey protein and a SEAP fragment (instant claims 1-14).  The motivation to do so is given by at least Manfredi, which discloses fusion constructs comprising SEAP fragments fused to a first protein and a second protein to detect protein-protein interactions.  One of ordinary skill would have a reasonable expectation of success because the amino acid sequence of SEAP and its application as a reporter protein was known.
Regarding instant claims 2, 9, as noted above, Ohgiya et al. disclose SEAP has the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.  Millán also discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  Therefore, it would have been obvious to arrive at the amino acid sequence of instant SEQ ID NO: 1.  
Regarding instant claims 3-5, 10-12, as noted above, Manfredi discloses the reporter fragments are selected from secreted alkaline phosphatase (at least paragraph 0078, p. 14 claim 12).  Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  See also Ohgiya et al., which also discloses the 
Regarding instant claims 6-8, Manfredi discloses introducing the chimeric genes encoding the fusion proteins into host cells, expressing the fusion proteins, and detecting changes of the reporter protein (i.e. SEAP) if there is an interaction between the two proteins (at least paragraphs 0044, 0047, 0063, 0064, 0075-0078).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656